PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Patent No. 9,668,493
Issue Date: June 6, 2017
Application No. 14/677,652
Filing or 371(c) Date: April 2, 2015
Attorney Docket No. MULTI 0109 PUSA 




:
:
:	DECISION ON PETITION
:
:




This is a Notice regarding the request for acceptance of a fee deficiency submission under 
37 CFR 1.28(c) supplemented on January 7, 2021.

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done. 

The fee deficiency submission under 37 CFR 1.28(c) is ACCEPTED.  Accordingly, status as a
small entity has been removed and any future fee(s) submitted must be paid at the undiscounted rate.

The current fee amount for the Maintenance Fee due at 3.5 years in the accounting period of October 2020 is $2000.00 for a large entity. Petitioner gave authorization to charge $800 to petitioner’s deposit account, however the total due is $1200, therefore an additional $400 has been charged to petitioner’s deposit account as authorized by the January 07, 2021 request.

Inquiries related to this communication should be directed to Joy Dobbs at (571) 272-3001. 



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions